Filed 1/15/21 Fisher v. Bird Rides CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 MATT FISHER,                                                     B302936

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. 19STCV03082)
           v.

 BIRD RIDES, INC., et al.,

           Defendants and Appellants.


     APPEAL from an order of the Superior Court of Los
Angeles County, Terry Green, Judge. Affirmed.

     Seyfarth Shaw, Eric M. Steinert, Jeffrey A. Wortman,
Meagan Sue O’Dell and Amanda Lynn Mazin, for Defendants and
Appellants.

    Shegerian & Associates, Carney R. Shegerian and Jill
McDonell, for Plaintiff and Respondent.
                    _______________________
       Both the Federal Arbitration Act (FAA) (9 U.S.C. § 1 et
seq.) and the California Arbitration Act (Code Civ. Proc., § 1280
et seq.) favor enforcement of valid arbitration agreements (Moses
H. Cone Hospital v. Mercury Constr. Corp. (1983) 460 U.S. 1, 24–
25; Wagner Construction Co. v. Pacific Mechanical Corp. (2007)
41 Cal.4th 19, 25–26), but “[t]he strong public policy in favor of
arbitration does not extend to those who are not parties to an
arbitration agreement, and a party cannot be compelled to
arbitrate a dispute that he has not agreed to resolve by
arbitration.” (Benasra v. Marciano (2001) 92 Cal.App.4th
987, 990.) Here, the trial court found plaintiff Matt Fisher did
not electronically sign an arbitration agreement, and it denied
the motion to compel arbitration filed by Bird Rides, Inc., Claudia
Hellstrom, and Marwan Metwally (collectively, Bird), as well as
Bird’s subsequent motion for reconsideration. We affirm the
order.

       FACTUAL AND PROCEDURAL BACKGROUND
      We present the evidence in the light most favorable to the
judgment. (Whiteley v. Philip Morris Inc. (2004) 117 Cal.App.4th
635, 642, fn. 3.) Fisher applied for and accepted a position with
Bird, an electronic scooter rental service, with a starting date of
October 4, 2018. Fisher received an electronic link to an
“onboarding” system, an electronic process in which new hires
create accounts and complete electronic documentation related to
their employment.
      On October 3, 2018, Fisher completed onboarding
documents including a general information form, a medical
benefit acknowledgment form, an Internal Revenue Service W-4
form, a worker’s compensation pamphlet and associated forms,
an employment eligibility verification form, a nondisclosure




                                 2
agreement, a payment options form, an authorization for release
of personal data, and a notice concerning sick leave. Fisher was
surprised not to see an arbitration agreement among the
documents.
       Fisher began his new job on October 4, 2018. Over the next
weeks, Fisher made numerous safety complaints to Bird. On
October 30, 2018, in response to one complaint, a Bird employee
referred Fisher to a “Safety Acknowledgment” form she said he
had signed during the onboarding process. Fisher had not seen
or signed that document during onboarding. He logged back onto
his electronic account to look for the safety acknowledgment and
saw it had been added to his account. Fisher did not see an
arbitration agreement.
       Bird terminated Fisher’s employment on December 3, 2018.
The following day, Fisher logged into his account looking for his
time records. Only a few documents were present in his account,
and Fisher reviewed all of them. There was no arbitration
agreement. Fisher checked his account two or three more times
after this date and before January 8, 2019; at no time did he find
an arbitration agreement in his account.
       Bird requested his personnel file on January 8, 2019. Bird
directed him to log into his account for document access. Fisher
asked for his actual file, including documentation related to his
termination, his engagement agreement, and the complaints he
had made, none of which was available through his online
account. Bird again referred Fisher to his electronic account, and
when Fisher logged in, he found an arbitration agreement had
been added to his account. The agreement showed Fisher’s name
electronically written on it as if he had signed it, but he had
never seen it before.




                                3
      On January 8, 2019, Fisher sent an electronic mail message
to Bird stating that onboarding documents had been added after
the fact to his online account. Fisher asked for time-stamped
proof he had completed the documents. Bird never responded.
Instead, later that day, Fisher discovered he could not log into his
account. He was locked out of his account from that date
forward.
      Fisher sued Bird, alleging a variety of employment-related
claims and negligence.

I.    Motion to Compel Arbitration
      Bird moved to compel arbitration. Bird submitted evidence
about the onboarding process through the declarations of two
individuals, Cristina David and Mikayla Bruton. David
described how the onboarding system generally operated.
Individuals first create an employee account with a personally-
selected password. They then view and complete two sets of
forms; when they complete the first set they are sent to the
second set, which includes the arbitration agreement. Only when
they complete both sets of forms do they receive access to their
worker dashboards. David declared it was “impossible” to go
through the onboarding process without seeing and signing the
arbitration agreement. Once a prospective employee completes
the onboarding process, his or her information is forwarded to a
human reviewer, who ensures the documentation is complete.
David’s testimony was a generic description of the onboarding
process rather than conveying personal knowledge of Fisher’s
onboarding; she described documents and account displays as
similar to what Fisher would have seen.
      Bruton also described the standard onboarding process.
Specifically with respect to Fisher, Bruton provided a copy of the




                                 4
e-mail advising Fisher of his job offer and providing a link to
create his account; the letter offering Fisher his position; emails
that were automatically generated when Fisher accepted the
position and when he had completed his onboarding documents; a
copy of the arbitration agreement located in Fisher’s online
account with Fisher’s name keyed in and a date of October 3,
2018; and copies of other onboarding documents located in
Fisher’s account.
      In opposition to arbitration, Fisher submitted a declaration
in which he described a different onboarding experience than the
general process Bird had described. Fisher declared he never
saw the arbitration agreement during his onboarding or
employment, and he never signed it. It appeared in his file on
the morning of January 8, 2019, more than one month after his
employment had been terminated. Fisher produced an electronic
mail message from January 8, 2019, in which he complained
about new documents appearing in his online file. In this
message, Fisher wrote that he had looked at his online account
“multiple times today and throughout December and those
onboarding documents were just added. Unfortunately those
were not from hiring and added later.” Fisher asked for “time
stamped proof of those documents you just added, information
and policies in them were not available or [intact] on hiring date.
Seems very questionable.” After he complained, Fisher declared,
he was never able to log into his online account again.
      The trial court ruled Fisher’s negligence cause of action,
based on injuries sustained when he was a customer of Bird and
covered by a separate agreement with a signed arbitration
agreement, was subject to arbitration. With respect to the claims
arising from Fisher’s employment, however, the court declined to




                                 5
order the non-negligence causes of action to arbitration. The
court described Bird’s evidence “of how the computerized process
that Plaintiff went through is supposed to work” and ruled Bird
had provided evidence sufficient to meet its initial burden of
authenticating the arbitration agreement it claimed Fisher had
completed during the onboarding process. The burden of proof
then shifted to Fisher, who “submitt[ed] a detailed and firm
declaration that the process did not work as intended in his
specific case and submitt[ed] contemporaneous writings which
show that this has always been his position.” Weighing the
evidence, the court observed, “It might be true that the process
generally works in the manner described by Defendants. But
that does not contradict Plaintiff’s statement that it worked
differently in his specific case. Both sets of testimony can be true
at the same time.” The court noted the absence of evidence that
“either explains what happened to Plaintiff specifically or directly
and from personal knowledge negates the facts that Plaintiff
describes.” Such evidence, the court noted, could come through
information technology investigation or from the human
resources employee tasked with reviewing Fisher’s files after the
onboarding process was complete.
       The court concluded, “Defendants have produced a generic
description of how their process works and produced a document
from their files with Plaintiff’s name on it. Plaintiff has testified
that the system did not work as it was designed in his case, that
he did not sign the document, and that it appeared in his file only
after he had already been fired.” The court ruled that Fisher met
his burden of proving he did not sign the arbitration agreement,
and because the parties had not agreed to arbitrate, it denied the
motion to compel arbitration of Fisher’s employment claims.




                                 6
II.    Motion for Reconsideration
       Bird moved for reconsideration of the court’s order denying
its motion to compel arbitration. In conjunction with this motion,
Bird provided the declaration of Justin Black, who had performed
searches relating to Fisher in the company’s computer records.
Black provided the results of his record searches, including the
computer’s records of when forms associated with Fisher’s
account were submitted and the computer-generated engagement
records showing when Fisher opened his job offer, accepted the
offer, began the onboarding process, and completed the
onboarding process. Black declared “[t]he type of information” he
had obtained from his computer searches was “consistent with
the information that exist[s] generally” based on the system’s
processes. “[N]othing in the data” from the computer records
suggested any deviation from the standard onboarding process
with respect to Fisher. Black also described and submitted
computer records showing when the arbitration agreement was
inserted into the overall onboarding system, explained that
queries on Fisher’s online dashboard brought up documents
including the arbitration agreement, and provided an example of
the worker dashboard and a list of documents provided to
California workers during the onboard system process.
       The court found Bird’s ostensibly new evidence was
available to Bird in conjunction with the original motion.
Nevertheless, because this was a developing area of the law and
Fisher’s position may not have been clear to Bird until the
opposition was filed, Bird had offered a satisfactory explanation
for the failure to produce this evidence at an earlier time
However, the new information did not directly address the
central issue of whether the computer program had worked as




                                7
intended in this particular case. The court stated, “While it is a
good thing to now have this additional evidence in the record, it
does not change or eliminate any of the basic problems with this
motion.” The court explained, “Defendants’ original motion
required the court to assume that the electronic onboarding
process worked correctly. The motion for reconsideration still
requires that assumption. Providing the specific computer
records that correspond to Plaintiff does nothing to prove or
disprove Plaintiff’s assertion that those records were generated in
error.” The court denied the motion for reconsideration. Bird
appeals.

                         DISCUSSION

I.     Standard of Review
       Although the standard of review typically applicable to
review of a court’s ruling on a motion to compel arbitration is the
substantial evidence standard (Lane v. Francis Capital
Management LLC (2014) 224 Cal.App.4th 676, 683), Bird argues
this court should review the trial court’s ruling de novo because
the trial court applied the wrong legal standard in determining
whether the parties agreed to arbitrate. According to Bird, the
court considered “factors extraneous to the execution and
adoption” of the arbitration agreement, specifically its concerns
about constitutional rights involved in compelling arbitration,
rather than applying the procedures laid out in Civil Code section
1633.9 for determining whether an electronic signature is
authentic.
       Bird’s argument that the court applied the wrong legal
standard is based on comments the trial court made at argument
about the seriousness of the constitutional rights at issue. While




                                 8
the court did comment on the constitutional rights implicated in
ruling on motions to compel arbitration, Bird focuses on these
statements to the exclusion of the court’s clear and thorough
written orders delineating the basis for its rulings: Bird asks this
court to disregard the court’s written explanation of its reasons
for refusing to compel arbitration and to conclude the court
actually reached its decision on impermissible grounds. This we
may not do. A judge’s comments at oral argument do not
supplant, and may not be used to impeach, its final order. (See
Diaz v. Professional Community Management, Inc. (2017)
16 Cal.App.5th 1190, 1206 [court’s oral commentary is merely an
informal statement of its views; the written order constitutes the
ruling]; Jespersen v. Zubiate-Beauchamp (2003) 114 Cal.App.4th
624, 633.)
       The trial court’s orders demonstrate the court did not
refuse to compel arbitration because of its consideration of
constitutional rights; it decided not to compel arbitration because
it found persuasive Fisher’s evidence he did not enter into the
arbitration agreement. Bird has not established the court
applied the wrong legal standard, nor has it demonstrated a de
novo standard of review, rather than the substantial evidence
standard, should be applied here.

II.    Challenges to the Sufficiency of the Evidence
       A party petitioning to compel arbitration bears the burden
of establishing the existence of a valid agreement to arbitrate by
a preponderance of the evidence, and the party opposing the
petition has the burden of proving by a preponderance of the
evidence any fact necessary to its defense. (Pinnacle Museum
Tower Assn. v. Pinnacle Market Development (US), LLC (2012)
55 Cal.4th 223, 236.) Bird argues the evidence was insufficient to




                                 9
support the trial court’s ruling Fisher did not electronically sign
the arbitration agreement. Under the substantial evidence
standard of review, “we view the evidence in the light most
favorable to the prevailing party, and then consider whether this
evidence is sufficient to allow a reasonable trier of fact to reach
the challenged decision.” (Sanchez v. Martinez (2020)
54 Cal.App.5th 535, 548.) The evidence was sufficient to support
the trial court’s order.1
       Civil Code section 1633.9, subdivision (a) provides an
electronic record or signature is attributable to a person if it was
the act of the person. “The act of the person may be shown in any
manner, including a showing of the efficacy of any security
procedure applied to determine the person to which the electronic
record or electronic signature was attributable.” (Civ. Code,
§ 1633.9, subd. (a).) Courts determine the effect of an electronic
record or signature attributed to a person “from the context and
surrounding circumstances at the time of its creation, execution,
or adoption, including the parties’ agreement, if any, and
otherwise as provided by law.” (Id., subd. (b).)


1      Bird does not claim the contract here “eviden[ces] a
transaction involving commerce” (9 U.S.C. § 2) such that the FAA
would apply. The party seeking to apply the FAA “bears the
burden to present evidence establishing a contract with the
arbitration provision affects one of . . . three categories of
activity” related to or involving interstate commerce. (Carbajal v.
CWPSC, Inc. (2016) 245 Cal.App.4th 227, 238; see Lane v.
Francis Capital Management LLC, supra, 224 Cal.App.4th at
p. 687.) The failure to present such evidence “renders the FAA
inapplicable.” (Carbajal, at p. 238; Lane, at p. 688.) Accordingly,
we do not consider federal law in conducting our review.




                                10
      Bird presented evidence of how the onboarding system is
designed to work, computer-generated records specific to Fisher’s
onboarding, and Black’s declaration that the records yielded no
indication the system had not worked in its prescribed manner
during Fisher’s onboarding.2 Fisher presented evidence he did
not sign the arbitration agreement and it, like other documents,
appeared in his online account after the fact with an electronic
signature he did not provide. The trial court found Fisher’s
evidence convincing, particularly his contemporaneous complaint
about finding new onboarding documents in his account after his
termination, and it concluded that while Bird had clearly
demonstrated how its system was supposed to work, Fisher had


2      Some of this evidence was presented in conjunction with
Bird’s original motion to compel arbitration, and some was
submitted with its motion for reconsideration. Fisher contends
Bird could have presented the evidence submitted with the
motion for reconsideration when it filed its reply brief in support
of the original motion, and therefore the motion for
reconsideration failed to meet the requirements of Code of Civil
Procedure section 1008. “ ‘Section 1008, subdivision (a) requires
that a motion for reconsideration be based on new or different
facts, circumstances, or law. A party seeking reconsideration also
must provide a satisfactory explanation for the failure to produce
the evidence at an earlier time.’ [Citation.] A trial court may not
grant a party’s motion for reconsideration that does not comply
with section 1008.” (Cox v. Bonni (2018) 30 Cal.App.5th
287, 312.) While it appears the court would have acted within its
discretion if it had rejected the motion for reconsideration on the
ground that Bird failed to demonstrate its evidence could not
have been presented previously, we need not review the basis for
the court’s rejection of the motion for reconsideration in order to
resolve the issues presented on appeal.




                                11
demonstrated that in his case it did not work as designed. The
evidence before the trial court permitted this conclusion. “We
look at the evidence in support of the successful party,
disregarding any contrary showing, and we resolve all conflicts in
favor of the respondent, indulging in all legitimate and
reasonable inferences to uphold the verdict if possible. [Citation.]
When two or more inferences can reasonably be deduced from the
facts, we do not substitute our deductions for those of the finder
of fact. [Citation.] We must affirm if substantial evidence
supports the trier of fact’s determination, even if other
substantial evidence would have supported a different result.”
(Canister v. Emergency Ambulance Services, Inc. (2008)
160 Cal.App.4th 388, 394.)
       Relying on Ruiz v. Moss Bros. Auto Group, Inc. (2014)
232 Cal.App.4th 836, Espejo v. Southern California Permanente
Medical Group (2016) 246 Cal.App.4th 1047, Fabian v. Renovate
America, Inc. (2019) 42 Cal.App.5th 1062, and similar cases, Bird
argues it made an evidentiary showing consistent with decisional
law concerning the nature of the showing the proponent of an
electronically signed arbitration agreement must make. There is
no dispute the evidence Bird provided is evidence of the type
California courts look to when considering contested electronic
signatures. But none of these cases stands for the proposition
that once a party produces evidence of this nature, a trial court is
bound to find the electronic signature the act of a person and is
foreclosed from considering other evidence bearing on whether
the alleged signatory did in fact sign the agreement. Narrowing
the inquiry in this manner would contravene the statutory
requirement that the court determine the effect of an electronic
attributed to a person “from the context and surrounding




                                12
circumstances at the time of its creation, execution, or adoption,
including the parties’ agreement, if any.” (Civ. Code, § 1633.9,
subd. (b).)
       Repeatedly dismissing Fisher’s evidentiary showing as “a
self-serving declaration” and describing its own evidence as
“overwhelming,” Bird concludes the “weight and character” of its
evidence was such that the court “could not reasonably reject it.”
The court, however, did not reject Bird’s evidence. It accepted the
evidence as true, and ruled this was sufficient to meet Bird’s
initial burden to authenticate the document; however, it found
Fisher’s evidence he had not signed the agreement to be
persuasive. “ ‘We do not second-guess the court’s credibility calls
or reweigh the evidence.’ ” (Washington Mutual Bank v.
Blechman (2007) 157 Cal.App.4th 662, 670.)
       Bird labels Fisher’s evidence “red herrings” and criticizes
Fisher for not submitting evidence establishing a computer error
had occurred. It characterizes Fisher’s evidence, provided in
opposition to the original motion to compel arbitration, as
“irrelevant information that failed to address” the evidence Bird
provided with its motion for reconsideration. Citing to evidence
Fisher provided in his opposition to the motion to compel
arbitration, Bird points out Fisher’s contemporaneous complaint
to Bird about new documents being added to his onboarding
account did not specifically state an arbitration agreement was
added, and it argues the complaint “does not rebut or in any way
address” a declaration Bird submitted with its motion for
reconsideration. Bird, however, fails to explain how Fisher’s
evidentiary showing in response to the motion to compel
arbitration can be faulted for failing to address evidence Bird did
not present until it moved for reconsideration.




                                13
       Bird contends “[n]one of the assertions or documents that
Fisher presented show that Fisher did not sign the Arbitration
Agreement, nor do they constitute evidence—substantial or
otherwise—that a computer glitch or error occurred that caused
his electronic signature to be affixed to the Arbitration
Agreement without his knowledge or consent and thereafter
placed in his account.” As to the first point, Bird is incorrect: in
his detailed declaration Fisher described the course of the
onboarding process, distinctly recalled his surprise that there
was no arbitration agreement and testified he had never signed
any arbitration agreement, but one appeared in his file after his
termination; this, along with Fisher’s supporting evidence
demonstrating he had complained at the time that documents
had been added to his account after the fact, did constitute
evidence tending to show he did not sign the arbitration
agreement. The trial court credited this evidence, and for the
purposes of our review, so must we. “ ‘ “Where findings of fact are
challenged on a civil appeal, we are bound by the ‘elementary,
but often overlooked principle of law, that . . . the power of an
appellate court begins and ends with a determination as to
whether there is any substantial evidence, contradicted or
uncontradicted,’ to support the findings below.” ’ ” (Lenk v. Total-
Western, Inc. (2001) 89 Cal.App.4th 959, 968.)
       As far as proving a computer error occurred, Bird provides
no authority, and we are aware of none, requiring a party who
denies he or she entered into an arbitration agreement to provide
evidence establishing the mechanism by which the agreement he
or she denies signing was created and placed in his or her
electronic account. Nor is exactly why or how the arbitration
agreement ended up in Fisher’s account necessary to the court’s




                                14
rulings: While the court believed computer error was the
probable and obvious explanation of why Bird’s records indicated
Fisher had signed the agreement when Fisher maintained he had
not, the factual issue the court resolved, and the finding we
review on appeal, is that Fisher did not enter into the arbitration
agreement. As we have previously explained, this finding was
supported by substantial evidence. Bird has failed to
demonstrate error.

                        DISPOSITION
     The order is affirmed. Respondent shall recover his costs
on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                                15